Citation Nr: 0711949	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  01-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder, to 
include L5-S1 nerve root irritation.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from September 1975 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a March 25, 2004, decision, the Board denied the veteran's 
claim of entitlement to service connection for a low back 
disorder, to include L5-S1 nerve root irritation.  The 
veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2006, the Court vacated the Board's March 2004 
decision and remanded the veteran's claim to the Board for 
further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As noted above, the Court vacated the Board's March 2004 
decision and remanded the veteran's claim to the Board for 
further evidentiary development.  Specifically, the Court 
indicated that the August 2003 VA examination report and 
opinion, obtained by the RO, was an inadequate basis for the 
denial of entitlement to service connection.

The Court indicated that the August 2003 VA opinion addressed 
whether the veteran's diagnosis in 1991 was a sequel to his 
problems in service.  The examiner indicated that the record 
showed the veteran's in-service back problems resolved with 
conservative therapy, there was no residual disability at the 
time of his discharge, and therefore the subsequent findings 
were not felt to be connected to service.

The Court further indicated that the examiner did not answer 
the question of whether the veteran's degenerative joint 
disease with back pain was related to his in-service 
injuries.  The Court concluded that the examiner's opinion 
ignored the veteran's assertions that he had continuous back 
symptoms since discharge, and that the veteran's statements 
may be regarded as sufficient to show continuity since 
separation.  On remand, the RO should schedule the veteran 
for an additional examination and request the examiner to 
answer the Court's specific questions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded a spine examination to 
determine the nature and etiology of any 
current low back disorder.  All tests and 
studies deemed appropriate should be 
performed, and all clinical findings 
should be reported in detail.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  The veteran's 
claims file must be made available for 
review in conjunction with this 
examination, and the examiner must 
indicate that review of the claims file 
and medical evidence was accomplished.

a.  The examiner is requested to 
review the evidence contained in 
the claims file, elicit pertinent 
history from the veteran, and 
provide an opinion as to whether 
it is at least as likely as not 
(i.e., to at least a 50-50 degree 
of probability) that the veteran's 
currently diagnosed degenerative 
joint disease of the spine is 
related to any event or incident 
during military service, or 
whether such a connection to 
service is unlikely (i.e., less 
than a 50-50 probability).

b.  The examiner is specifically 
instructed to consider the 
veteran's statements that he has 
experienced back pain since 
service.  The veteran is competent 
to report these symptoms (although 
he is incompetent to opine as to 
their etiology), and these 
statements are sufficient to show 
continuity since service.  The 
examiner is asked to also address 
any post-service injuries to the 
veteran's back and spine.  A 
complete rationale should be 
provided for all opinions offered.

c.  Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

d.  If it cannot be determined 
whether the veteran currently has 
low back disorder that is related 
to his active service, on a 
medical or scientific basis and 
without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

2.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a low back 
disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, since the 
August 2003 SSOC.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

